Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  139769(57)                                                                                                             Justices




  DAN-KAI TUS and NU CHEN YEN TUS,
            Plaintiffs/Counter-Defendants/
            Appellants,
                                                                    SC: 139769
  v                                                                 COA: 281007
                                                                    Washtenaw CC: 06-000910-CH
  SHIRLEY HURT f/k/a SHIRLEY ROBBINS,
           Defendant-Cross Defendant,
  and
  STERLING MORTGAGE & INVESTMENT
  COMPANY,
            Defendant/Counter-Plaintiff/Cross
            Plaintiff/Appellee,
  and
  AMERICAN TITLE COMPANY OF
  WASHTENAW and REPUBLIC BANC
  MORTGAGE COMPANY,
             Third-Party Defendants.
  _________________________________________


         On order of the Chief Justice, the motion by the Real Property Law Section of the
  State Bar of Michigan for extension of the time for filing a brief amicus curiae is
  considered. It appearing that leave to appeal was granted on May 7, 2010 by an order
  which invited participation by the Section and that argument and submission of this case
  are scheduled for November 4, 2010, the motion is granted in part only. The brief may
  be filed not later than November 3, 2010.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2010                    _________________________________________
                                                                               Clerk